Citation Nr: 1029096	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  00-14 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits on behalf of his minor child (M.H.).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from February 1970 to November 
1971.  

This matter is before the Board of Veterans Appeals (Board) on 
appeal from an apportionment decision of the VA Regional Office 
(RO) in Atlanta, Georgia.  The appellant is custodial parent and 
the natural mother of the Veteran's minor son (M.H.).   

The appellant testified at an RO hearing in May 2000.  A 
transcript of that hearing is of record. 

The case was remanded in February 2004 procedural purposes.  

The Veteran testified at a March 2010 RO hearing.  A transcript 
of that hearing is on file. 

Subsequently, a July 2008 RO decision granted service connection 
for scarring of the left lower extremity which was assigned an 
initial noncompensable disability rating.  That decision denied 
service connection for posttraumatic stress disorder (PTSD) and 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU rating).  There was no change in the Veteran's combined 
disability rating.  A June 2009 rating decision confirmed and 
continued the denial of a TDIU rating.  The Veteran did not 
appeal the July 2008 or June 2009 RO decisions.  


FINDINGS OF FACT

1.  The Veteran and the appellant, the father and mother of their 
child M.H., do not reside together.  

2.  The appellant has failed to provide the requested financial 
information in order to show that financial hardship existed for 
her but did not exist for the Veteran. 


CONCLUSION OF LAW

Apportionment of the Veteran's disability compensation benefits 
to the appellant for the support of their child, M.H. is not 
warranted.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.451 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

This appeal concerns a benefit provided under chapter 53 of title 
38, United States Code.  The rules governing VA notice and 
assistance upon receipt of a claim for benefits as outlined in 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to 
claims for benefits provided under chapters other than chapter 
51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That 
is, the Veterans Claims Assistance Act of 2000 (VCAA) does not 
apply to decisions regarding how benefits are paid.  VA rules do, 
however, include special procedural requirements for 
simultaneously contested claims, such as a claim for 
apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102.  

A claim for an apportionment is a "contested claim," and is 
subject to the special procedural regulations set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable contested 
claims procedures were not, however, initially followed in this 
case.  Pursuant to prior Board remand, the RO did take remedial 
action and ensured that appropriate notification was dispatched 
to each of the parties to the contested claim.  The RO provided 
both parties, the Veteran and the appellant, with remedial 
notices and determinations related to the contested claim, and 
advised both parties of the applicable law and regulations.  The 
claim was subsequently adjudicated in a Supplemental Statement of 
the Case, and thus any presumed prejudice associated with the 
delayed timing is rebutted.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
Statement of the Case (SOC) or Supplemental Statement of the Case 
(SSOC), is sufficient to cure a timing defect). 

After sending requests, VA obtained financial information from 
both parties, and has afforded both parties the opportunity to 
give testimony at a hearing.  The appellant testified at a May 
2000 hearing and the Veteran testified at a March 2010 hearing.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the claims file; and 
neither party has contended otherwise.  

However, the appellant has not provided requested up-dated 
information as to her marital status and financial status. 

The Board therefore concludes that neither party is prejudiced by 
a decision on the claim at this time. 

Law and Regulations

Under 38 U.S.C.A. § 5307, all or any part of a service-connected 
disability compensation payable on account of any veteran may be 
apportioned if a veteran is not residing with his or her spouse, 
and the veteran is not reasonably discharging his responsibility 
for the spouse's support.  

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances set 
forth in 38 C.F.R. § 3.450.  Application of this provision turns 
on whether the veteran is reasonably discharging his 
responsibility for the support of his spouse, children, or 
dependent parents, irrespective of hardship.  Id. 

The second type is a "special" apportionment."  Under this type 
of apportionment, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation may 
be specially apportioned between the Veteran and his dependents 
on the basis of the facts of the individual case as long as it 
does not cause undue hardship to the other persons in interest. 
In determining the basis for special apportionment, consideration 
is to be given to such factors as the amount of VA benefits 
payable, other income and resources of the Veteran and those 
dependents in whose behalf the apportionment is claimed, and the 
special needs of the Veteran, his dependents and the 
apportionment claimants.  The amount apportioned should generally 
be consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
Veteran's benefits would constitute undue hardship on him or her, 
while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment was 
apparently designed to provide for an apportionment in situations 
where a Veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving dependents additional support.  See, e.g., Vet. Reg. No. 
6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 
4 (June 1934).

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or dependent.  
38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

Background

A December 1971 rating decision granted the Veteran service 
connection for residuals of a shell fragment wound of the left 
arm which was assigned an initial 60 percent disability rating 
and granted service connection for residuals of a shell fragment 
wound of the right foot which was assigned an initial 10 percent 
disability rating.  Service connection was also granted for 
residual shell fragment wound scars of the left leg and the 
chest, which were assigned initial noncompensable disability 
rating.  There is a combined disability rating of 60 percent.  
These disabilities have remained at these evaluations, even 
though a July 2008 rating decision granted service connection for 
scars of the left lower extremity which was assigned an initial 
noncompensable disability rating. 

A 1993 Child Support Order reflects that M. H. was born in 
January 1993.  A May 1993 Administrative Consent Income Deduction 
Order reflects that the Veteran was to pay $130.00 per month for 
the support of M.H.  

A notation on a private physician's prescription form, dated in 
May 2000, reflects that M.H. had been found to have an abnormal 
blood clotting assay that required additional evaluation at a 
medical facility.  

In a January 2000 statement the Veteran reported that he and the 
appellant had lived together for about 3 months but had never 
been married.  Attached was a list of his monthly income and 
expenses.  His monthly income was $866.00 in VA benefits and 
$978.00 (net) in Social Security benefits.  The net earnings from 
his current spouse's wage was $1,900.00 (with gross being 
$2,600.00).  He owned no real estate and had no stocks, bonds or 
bank account.  His monthly expenses included $300.00 per month 
for two children in high school and his current spouse's 
attending college to obtain a Master's degree.  His other 
expenses of house payment, utilities, telephone, car payment, 
truck payment, auto insurance, truck insurance, homeowner's 
insurance, cable TV, groceries, credit card bills, furniture 
payment, clothing, transportation, miscellaneous, and 
indebtedness to the First National Bank of Folkston totaled 
$3,541.00.   

From the Veteran's information, as stated above, his total 
monthly income, including his wife's net salary, was $3,744.00 
and his total monthly expenses were $3,541.00, leaving a net 
monthly income of $203.00.  

At the May 2000 RO hearing the appellant testified that her son, 
M.H., by the Veteran was born in 1993 and was 7 years of age.  
She had received a Court Order for the Veteran to pay $130.00 in 
child support but she no longer received the money from the 
Veteran.  She had gotten this Court Order when their son had been 
born in 1993.  Page 1 of the transcript of that hearing (T1).  
She had received the child support from the Veteran for about 4 
years but he had gone to the Child Support Department and 
informed them that he was disabled and the Child Support 
Department had informed her that they could not take money from 
someone who was disabled and, so the money stopped.  He did not 
now provide for any monetary support for M.H.  The last time that 
she had received anything was in about 1996.  She had asked the 
Veteran for money to pay for their son's medical, school, and 
dental bills but she had not received any money from the Veteran. 
There were some unusual expenses with respect to M.H. because he 
had an excessive bleeding disorder which had required multiple 
doctors' visits.  Neither she nor the Veteran had any health 
insurance which covered M.H. and, so, the money came out of the 
appellant's pocket.  T2.  M.H.'s medical condition had been 
diagnosed in April 2000.  So far, she had spent about $200.00 on 
medical bills for M.H. and more would be required in the future.  
The appellant's current husband had health insurance which 
covered M.H.  Her monthly income was $1,200.00.  T3.  Her prior 
report of her financial status reflected a greater income but 
since then she had changed jobs, which lowered her income.  Her 
monthly expenses were a $410.00 mortgage payment, electric bill 
of $100.00, water bill of $55.00, a car payment of $400.00, 
school daycare for M.H. of $25.00, telephone bill of $70.00, 
grocery bill of $100.00, gasoline costs of $40.00, M.H.'s lunch 
of $20.00, and medical expenses of $75.00.  T4.  She further 
testified that M.H.'s monthly expenses were about $155.00, with 
his lunch of $20.00, school daycare of $25.00, clothing of 
$25.00, doctor's bill of $50.00, dentist bill of $25.00, and 
miscellaneous costs of$20.00, which totaled $155.00 per month.  
In her household there were four children, and one adult 
(herself).  She was now married but her husband did not live with 
her and she was dependent solely on her own income.  She believed 
that she should be granted an apportionment of $130.00, which was 
the amount that she had initially been granted.  T5.  

The appellant estimated the Veteran's monthly expenses to be 
$165.00 but, on the other hand, her monthly expenses were 
$1,290.00, and she was in the "red" about $90.00 per month, so 
that $130.00 could help her maintain herself and M.H.  The 
Veteran had not given M.H. any presents or gifts for Christmas or 
for M.H.'s birthday but the Veteran had not shown any interest in 
helping out either the appellant or M.H.  The Veteran had 
acknowledged that M.H. was his son, as listed on M.H.'s birth 
certificate but the Veteran was not fulfilling his responsible 
toward M.H.  The appellant's mother helped out by taking M.H. to 
doctor's appointments and picking him up from school.  T6.  She 
and the Veteran did not live together.  He did not contribute any 
income to the support of her household.  T7.  Her only other 
income was child support for her other children.  The figure of 
$130.00 which she wanted in apportionment was the amount of child 
support that had previously been awarded by a Court.  T8.  She 
would obtain and submit medical records to document the unusual 
expenses associated with M.H.'s medical condition.  Despite her 
monthly income of $1,200.00, this amount did not cover her 
monthly expenses, which caused the amount of indebtedness to 
increase when she could not pay each bill on time.  Currently, 
she received nothing from the Veteran.  T9.  The presiding 
Hearing Officer indicated that some kind of documentation was 
needed to verify M.H.'s unusual medical expenses and just a 
statement from a physician setting forth a diagnosis with an 
indication of a needed for continued treatment would suffice.  T 
10.  

An RO letter to the Veteran dated March 27, 2003, notified him 
that his disability compensation was amended as follows:

Monthly Rate				Effective Date
$903.00				July 13, 2002
$916.00				December 1, 2002
$1,48.00				April 1, 2003
$930.00				July 1, 2006
$876.00				January 6, 2011

He was further notified that because he was receiving service 
retired pay, VA compensation would have to be withheld as 
follows:

$131.00				July 13, 2002, to December 1, 2002
$132.00				December 1, 2002, to April 1, 2003

In June 2007 the Veteran reported that M.H. was receiving Social 
Security benefits "on my behalf" in the amount of $633.00.  
Attached was a copy of an award letter from the Social Security 
Administration dated in June 2007 which reflects that from 
December 2005 to November 2006 the monthly award was $613.00 and 
beginning December 2006 the monthly award was $633.00. 

A September 2008 Request for Employment Information from the 
Veteran's past employer reflects that he had been employed from 
October 1975 to July 1988 but was now receiving pension benefits 
of $155.68 per month which had begun November 1997 and would 
continue for the Veteran's lifetime.  

The Veteran submitted a February 2010 letter from the Department 
of Defense which state that he and M.H. were currently covered by 
one of the TRICARE administered programs. 

At the March 2010 RO hearing the Veteran testified that there had 
been a Court Order requiring that he pay $130.00 per month though 
Child Support Recovery but that he was no longer paying the month 
because he had gone on disability.  He testified that the 
appellant had cancelled everything that was going through Child 
Support Recovery and began receiving Social Security benefits 
which was greater than the $130.00 he had been ordered to pay.  
M.H. now got $685.00 per month from Social Security "in lieu 
of" the $130.  The Veteran testified that he provided medical 
insurance for M.H.  Page 2 of the transcript of that hearing 
(T2).  That source was TriCare for Life which was part of his 
benefit as a retiree.  He further testified that if there was an 
adverse VA decision on the matter of apportionment it would 
create a financial hardship on he and his family.  His 
representative stated that the Veteran would execute and file a 
financial statement.  The Veteran testified that the premium for 
TriCare for Life was taken out of, i.e., deducted from, his 
"check."  However, he was unsure of the amount.  He was also 
covered by TriCare for Life and when he had signed up for it he 
had gone through "DEER."  T3.  

The Veteran's service representative stated, and the Veteran 
agreed, that about $36.00 per month was taken out of his check to 
cover the TriCare for Life premium.  T3 and 4.  It was agreed 
that documentation of this would be submitted.  T4.  The Veteran 
stated that he was not familiar with the income of the appellant 
but she was currently married and he did not think that her 
current husband had adopted M.H.  Her current husband was 
currently in and had been in the Navy for about 16 years.  The 
Veteran believed that M.H. was being claimed as a dependent which 
would mean that the appellant's husband was receiving additional 
money for M.H. as a dependent.  The Veteran's service 
representative indicated that this would give rise to dual 
coverage for M.H. under TriCare.  T5 and 6.  The Veteran again 
noted that the appellant was the mother of his child, M.H., but 
had never been his spouse.  He knew for a fact that the appellant 
was now married to another man.  A service representative 
indicated that the appellant had been requested to execute and 
return a financial statement but had failed to do so.  T6.  A 
service representative stated that if the appellant was married 
to an active service member with 16 years' service, the combined 
income of the appellant and her new husband would be much higher 
than the income of the Veteran.  It was requested that the RO 
again contact the appellant to again try to obtain information 
about her income and explain to her the importance of providing 
such information.  The presiding Hearing Officer indicated that 
an attempt would be made to contact the appellant to determine if 
her marital status had changed and ask for a financial statement 
from her.  T7.  

A March 2010 VA Form 5655, Financial Status Report, reflects that 
the Veteran's monthly net income was $2,301.00 and his spouse's 
monthly net income was $2,500.00, (for a total of $4,801.00) and 
that the monthly expenses were $4,668.32. 

A March 2010 RO letter to the appellant informed her that during 
the course of the March 2010 hearing it had been indicated that 
her current husband was an active duty member who might be 
receiving Basic Allowance For Housing and for M.H.  Thus, it was 
necessary to know whether M.H. was currently enrolled under the 
Defense Enrollment Eligibility Reporting System (DEERS) by her 
current husband.  She was requested to complete and return an 
enclosed VA Form 21-868c, Declaration of Status of Dependents, 
showing her marital status.  She was also requested to complete 
and return an enclosed VA Form 5655, Financial Status Report.  It 
was requested that she provide the requested information within 
30 days.  

The appellant did not execute and return either VA Form 21-868c 
or VA Form 5655. 


Analysis

The Veteran and the appellant lived together for only a short 
while, and throughout the appeal have lived apart.  However, 
under the circumstances of this case, no hardship is shown to 
exist for the appellant.  Rather, the appellant has failed to 
provide updated financial information, although VA requested that 
she do so.  Since financial status is subject to change, the 
request was not unreasonable.  Further, she failed to provide up-
dated information as to her marital status which would have a 
direct impact on her need for apportionment, particularly in 
light of the questions which have arose concerning whether the 
needs of M.H. have been met.  Moreover, she did not submit 
evidence of M.H.'s continuing need for medical treatment for a 
chronic condition, as requested. 

As such, the Board cannot find that hardship existed for the 
appellant but not for the Veteran at any time during the appeal 
period.  38 C.F.R. § 3.351 requires hardship for this type of 
apportionment.  

Based on the foregoing, the Board finds that general or special 
apportionment of the Veteran's disability compensation benefits 
to the appellant is not warranted.  

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both parties.  Elias v. Brown, 10 Vet. 
App. 259, 263 (1997).  


ORDER

Apportionment of the Veteran's compensation benefits on behalf of 
his minor child (M.H.) is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


